Miller, Judge:
Two appeals were allowed the appellant King from decrees of the circuit court of Marion county, pronounced July 15, 1905, in this cause, the first, dismissing out of the suit, on the motion of Egbert Mills, a tract of one hundred and twelve acres of land, originally conveyed to James A. Neighbert by L. D. Chambers, commissioner of school lands of Logan county, by deed July 29, 1887, and subsequently acquired by Mills; the second, dismissing out of the suit on the motion of the Spruce Coal and Lumber Company, a tract of land described as containing seven *546thousand acres, originally granted by the State of West Virginia to Everemont Ward and others, by patent dated August 25, 1873, and subsequently acquired by said Company. As docketed in this Court these appeals are numbered 551- and 552.
Both these tracts lie wholly without the boundaries of the Robert Morris grant of 500,000 acres sought to be sold as forfeited, as fixed and determined by the decree of the circuit court, pronounced December 6, 1905, which decree, for reasons given in the written opinion prepared by Judge Poefenbargek in case No. 1044, heard along with these appeals, we have affirmed.
The lands claimed by these appellees being located outside the boundaries of said Robert Morris grant, claimed by the appellant and sought to be redeemed by him from forfeiture, he had no right of redemption as against them.
All questions presented and argued here on these appeals, are fully covered by the opinions prepared and filed by Judges BjbaNNoN and PoeeenbargeR, and I need only make reference to them.
For the reasons given in those opinions, the decrees below in these cases of July 15, 1905, must also be affirmed.

Affirmed.